Citation Nr: 0021784	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-46 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 1968 to January 1971.  Later, he served for a 
second period of active duty with the Army National Guard 
from September 1986 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 decision by the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, inter alia, granted the veteran service 
connection and a 10 percent evaluation for right carpal 
tunnel syndrome, effective from May 27, 1993.  The veteran's 
current appeal is with regard to the 10 percent rating 
assigned.   

In June 1996, the Board remanded the case for evidentiary 
development, including to obtain copies of the veteran's 
Social Security Administration (SSA) records and other 
pertinent medical records.  The case was remanded a second 
time in April 1999 so that the RO could obtain additional 
pertinent private medical records.  Following this 
development, the RO readjudicated the claim and affirmed the 
10 percent rating assigned for right carpal tunnel syndrome.  
The case was returned to the Board in July 2000, and the 
veteran now continues his appeal.  

At the present time, the veteran has been awarded a total 
rating for individual unemployability due to service-
connected disabilities (TDIU), effective from May 1993. 

 
FINDINGS OF FACT

1.  The veteran's right carpal tunnel syndrome affects his 
major upper extremity.

2.  Prior to February 5, 1996, the objective medical evidence 
shows that the veteran's right carpal tunnel syndrome was 
manifested by chronic and persistent wrist pain and numbness, 
muscle weakness of the right hand and wrist as compared with 
the left, and an overall level of impairment consistent with 
mild incomplete paralysis of the right median nerve.

3.  Since February 5, 1996, the objective medical evidence 
shows that the veteran's right carpal tunnel syndrome was 
manifested by chronic and persistent wrist pain and numbness, 
muscle weakness of the right hand and wrist as compared with 
the left, with a history of one surgical release in the 
autumn of 1996; the disability picture presented by the 
aforementioned constellation of symptoms is consistent with 
moderate impairment due incomplete paralysis of the right 
median nerve.
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to February 5, 1996, for service-connected right carpal 
tunnel syndrome, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999).  

2.  The criteria for a 30 percent evaluation, effective from 
February 5, 1996, for service-connected right carpal tunnel 
syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The medical evidence shows that the veteran is right-handed 
and has a diagnosis of bilateral carpal tunnel syndrome.  He 
is also service-connected for a separate right shoulder 
disability, currently rated as 30 percent disabling.  The 
Board will address only that evidence which pertains to 
carpal tunnel syndrome (CTS) of his right (major) upper 
extremity in the present appeal.  

Medical records from the veteran's period of active duty with 
the Army National Guard show that in January 1991, he was 
provided with an electromyogram (EMG) and nerve conduction 
study which revealed that he had a median sensory nerve 
injury within his right carpal tunnel which was mild in 
degree, consistent with a diagnosis of right carpal tunnel 
syndrome.

The report of a December 1992 EMG and nerve conduction study 
performed by VA shows that test findings were obtained which 
were compatible with mild compression of the right median 
nerve at the wrist, consistent with a diagnosis of right 
carpal tunnel syndrome.

A February 1993 VA examination report shows that the 
examining physician noted that the veteran had a medical 
history which included bilateral CTS.  The veteran reported 
to the examiner that he wore wrist splints and that his hands 
occasionally would "fall asleep" at night and ache, causing 
him to wake him from his sleep.   

The transcript of a December 1993 RO hearing shows that the 
veteran presented oral testimony indicating that, with regard 
to his right CTS, he experienced constant numbness of his 
right forearm from his elbow down to his wrist.  According to 
him, surgery for his CTS had been recommended by his 
physicians.  He also reported that the SSA was of the opinion 
that he could perform light clerical work, that during his 
last year with the Army National Guard he was confined to 
light clerical duties, and that he was eventually determined 
by the Army National Guard to have been unfit to perform this 
type of work.  

A vocational rehabilitation summary report, dated in December 
1993, shows that the veteran had several physical 
disabilities which included right CTS.  His finger dexterity 
was assessed as being slightly below the average standard.  
He reported having constant pain in various points on his 
body, including his right wrist.  He was given a battery of 
clerical exercises, during which he was observed to 
experience additional discomfort of his right hand, shoulder 
and back.  During the examination he was observed flexing and 
extending his right hand and massaging his right forearm, 
accompanied by facial grimacing.  He indicated that he was 
experiencing pain due to CTS following his performance of a 
bookkeeping activity exercise, but he also reported to the 
vocational rehabilitation examiner that utilizing a hammer 
produced less stress on his right hand.  The examiner 
commented that if the veteran was required to perform typing 
or computer operation tasks, his CTS symptoms would 
necessitate that he be furnished with arm and wrist supports.

A June 1995 SSA decision shows that the veteran was deemed to 
have been disabled as of May 1994 due to bilateral CTS, 
multiple orthopedic disabilities of his knees, shoulders, 
hips and feet, and dysthymia.

A private medical examination report, dated in September 1995 
(but received by VA in March 1996), shows that the veteran 
had reported having a three-year history of a CTS diagnosis, 
but that he did not pursue any treatment at the time for this 
disability.  His reported symptoms were pain and numbness and 
tingling sensations in his hands and forearms, particularly 
after performing work with a hammer, which weakened his grip 
and caused him to drop grasped objects.  He reported that he 
had tried to use wrist splints for his symptoms, but that 
using these had interfered with his sleep.  The examiner 
stated in his report that he had encouraged the veteran to 
consider surgical intervention to preserve his nerve function 
and muscle strength.  Physical examination of his hands, 
wrists and elbows were otherwise normal.

A February 1996 VA radiographic examination report shows 
normal appearing wrists.  The March 1996 VA examination 
report shows that the veteran complained of experiencing 
numbness in his hands at night and stiffness in the daytime 
hours, with weakness of his right forearm as compared to his 
left.  The examination report cited to a February 5, 1996, 
EMG study, which produced a finding of "bilateral carpal 
tunnel syndrome, mild on the left and moderate on the 
right."  Physical examination revealed muscle strength of 
4/5 on testing of the muscles of his right forearm and wrist, 
as compared to 5/5 on the left.  The examining physician 
observed a decrease in sensation in both upper extremities 
and in the median nerve distribution of both hands, primarily 
in the thumb, and index and middle fingers, with onset of 
numbness in both hands after performing prolonged Phalen 
maneuvers.  The impression was bilateral CTS.  The examiner 
recommended that the veteran be evaluated for wrist splints 
and undergo a neurosurgery consultation to determine if he 
was a candidate for carpal tunnel release.

In April 1997, an examination to evaluate the veteran's CTS 
was conducted at a private medical facility on behalf of VA.  
The report of this examination shows that he apparently had 
surgery for right carpal tunnel release one year earlier.  
The veteran reported that he was able to drive a car by 
himself and was independent with his activities of daily 
living.  He helped with the grocery shopping and with doing 
the housework at home, including washing, cooking, laundering 
clothes and vacuum cleaning the floors.  Physical examination 
of his right wrist revealed a well-healed surgical scar.  
There was positive Tinel's sign which caused right thumb 
numbness.  His right hand displayed weaker strength on pinch 
testing when compared with his left.  However, muscle 
strength was 5/5 and equal on both sides on wrist extension 
and interossei.  X-rays of both wrists were normal.

According to the report of a June 1997 VA medical 
examination, the veteran reported that in September or 
October 1996 he underwent a right carpal tunnel release by 
Dr. David Meyer at Good Samaritan Hospital in Kearney, 
Nebraska.  On physical examination, the examiner observed the 
presence of several well-healed scars on the anterior aspect 
of the veteran's right wrist.  Range of motion study of his 
forearms was normal.  The diagnosis as it pertained to his 
right upper extremity was status post carpal tunnel release, 
right wrist.

In April 1999, the Board remanded the case to the RO with 
instructions to obtain the private medical records pertaining 
to the veteran's right carpal tunnel release.  In November 
1999, the RO sent a letter to Good Samaritan Hospital in 
Kearney, Nebraska, requesting all records of medical 
treatment for CTS since 1995.  In response, Good Samaritan 
Hospital sent copies of the veteran's medical records in its 
possession, dated from 1996 to 1999, which were received by 
VA in November 1999.  These included treatment reports from 
Robert T. Urban, M.D.  These records show that the veteran 
was noted to have a history of right carpal tunnel release.  
However, no other records pertaining to the actual surgery 
were included in this collection.

II.  Analysis

To the extent that the veteran contends that his service-
connected right carpal tunnel syndrome is productive of a 
greater level of impairment than that which is reflected by 
the 10 percent evaluation currently assigned, his claim for a 
higher rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  In this regard, the Board notes that 
in April 1999, the case was remanded to the RO so that it 
could obtain private medical records of the veteran's 
treatment under Dr. David Meyer at Good Samaritan Hospital in 
Kearney, Nebraska (Good Samaritan), pertaining to a reported 
history of right carpal tunnel release surgery in September 
or October 1996.  The RO had contacted Good Samaritan in 
November 1999 and asked for copies of medical records in its 
possession which show treatment of the veteran for carpal 
tunnel syndrome ever since 1995.  Shortly afterward, in 
November 1999, the RO received a collection of medical 
records from Good Samaritan, dated from 1998 to 1999, 
including records dated from 1996 to 1999 from Robert T. 
Urban, M.D.  However, the records showing surgical treatment 
for right carpal tunnel release were not included in these, 
notwithstanding the evidence indicating that such surgery had 
taken place (i.e., post-surgical scars of the right wrist 
noted on VA examination in April 1997).  The Board concludes, 
however, that the RO had undertaken a good faith effort to 
comply with the April 1999 remand instructions and the 
absence from the evidence of the medical records specifically 
sought by the Board is not due to any fault of the RO.  
Nevertheless, the medical evidence obtained is sufficient for 
purposes of rating the veteran's current disability.  
Therefore, the Board finds that the record of relevant 
evidence is adequately developed for purposes of adjudicating 
the claim on appeal, and that no further assistance is 
required to comply with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In evaluating the veteran's request for an increased rating 
for right CTS, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  CTS is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1999), for impairment of the median 
nerve.  The schedule provides for a 70 percent evaluation 
when the objective medical evidence demonstrates complete 
median nerve paralysis of the major upper extremity; the hand 
is inclined to the ulnar side, the index and middle fingers 
are more extended than normal, there is considerable atrophy 
of the muscles of the thenar eminence, the thumb is in the 
plane of the hand (ape hand); pronation is incomplete and 
defective, there is absence of flexion of index finger and 
feeble flexion of middle finger, a fist cannot be made, the 
index and middle fingers remain extended; the veteran cannot 
flex the distal phalanx of thumb, there is defective 
opposition and abduction of the thumb, the thumb is at right 
angles to palm; flexion of wrist is weakened; there is pain 
with trophic disturbances.  

As the evidence clearly shows that the veteran does not 
currently have complete median nerve paralysis of his right 
(major) upper extremity, the assignment of a 70 percent 
rating for service-connected right CTS is not warranted at 
this time.  However, the criteria also provides that when the 
evidence demonstrates incomplete paralysis of the median 
nerve of the major upper extremity, a 50 percent rating is 
warranted when incomplete paralysis is severe, a 30 percent 
rating is warranted when incomplete paralysis is moderate, 
and a 10 percent rating is warranted whenincomplete paralysis 
is mild.

The Board notes that this case is based on an appeal of a 
July 1993 RO decision, which had granted the veteran service 
connection for right CTS, effective from May 27, 1993, the 
date immediately after his honorable discharge from active 
duty with the Army National Guard when his entitlement to 
compensation arose.  Consideration, therefore, must be made 
regarding whether the case requires assignment of separate 
ratings for his service-connected neurologic disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

The objective evidence indicates that from the time his right 
CTS was first noted during active duty, the veteran 
experienced a steady increase in right wrist impairment and 
median nerve symptomatology which culminated in surgery at 
some point in the autumn of 1996, as demonstrated by post-
surgical residual scars observed at the site of his right 
wrist on medical examination in April 1997.  The Board notes 
that the veteran's impairment due to right CTS was initially 
characterized as mild on examination during active duty in 
January 1991, and again on VA examination in December 1992.  
Though the veteran's treatment reports and his oral hearing 
testimony from 1993 show continued symptomatology manifested 
by pain on use and recurrent numbness of his right wrist and 
hand, a December 1993 vocational rehabilitation summary did 
not rule out that he was still capable of performing the 
wrist and hand motions associated with clerical work, 
provided that he was equipped with wrist support.  The 
veteran also admitted that he could wield a hammer and that 
doing so produced less stress on his right hand than 
performing clerically related activities.  A September 1995 
private examination shows that the veteran was still able to 
perform work with a hammer, though he also had active right 
wrist and hand symptomatology which led the examiner to 
advise him to consider surgical intervention.  Up to this 
point in time, the evidence indicates that his right CTS was 
only productive of mild disability due to incomplete median 
nerve paralysis.  Thereafter, the report of a March 1996 VA 
examination cited to a specific EMG examination conducted on 
February 5, 1996, which characterized the level of impairment 
attributable to the veteran's bilateral CTS as being mild on 
the left wrist and moderate on the right.  The veteran was 
recommended for wrist splints and neurosurgical consultation 
for carpal tunnel release which, evidently, he received in 
the fall of 1996.  

Applying the facts of the case to the aforementioned rating 
schedule, and resolving all doubt in favor of the veteran 
(See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)), the Board is able to 
determine that his service-connected right CTS was mildly 
disabling from May 27, 1993, to February 4, 1996, after which 
it became moderately disabling such that the assignment of an 
increased rating, to 30 percent, is warranted for disability 
due to incomplete median nerve paralysis of the major upper 
extremity from February 5, 1996, onward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Though a 30 percent rating is warranted for right CTS, 
consideration must be made as to whether the veteran should 
be assigned the next higher evaluation of 50 percent for 
severe impairment due to incomplete paralysis.  In this 
regard, the Board observes that the muscle strength of the 
veteran's right hand and wrist was shown to be weaker when 
compared to the left on examination in March 1996.  However, 
the difference was only 4/5 as compared to 5/5, which does 
not indicate severe weakness.  The April 1997 examination 
report shows that he retained a fair degree of use of his 
right upper extremity, as he was independent with his 
activities of daily living, was able to operate a motor 
vehicle and was able to perform basic household maintenance 
tasks.  Lastly, range of motion studies of his right wrist 
which were performed on VA examination in June 1997 yielded 
normal results.  In view of the foregoing, the Board 
concludes that the evidence does not demonstrate that the 
veteran's median nerve impairment was severely disabling such 
that a 50 percent evaluation is warranted.  

 


ORDER

An evaluation in excess of 10 percent for service-connected 
right carpal tunnel syndrome prior to February 5, 1996 is 
denied.

A higher evaluation, to 30 percent, for service-connected 
right carpal tunnel syndrome is granted, effective from 
February 5, 1996, subject to controlling VA laws and 
regulations pertaining to veterans benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

